 

Exhibit 10.1

INCREASE JOINDER, dated as of July 25, 2007 (this “Increase Joinder”), among
Samsonite Corporation, a Delaware corporation (the “U.S. Borrower”), Merrill
Lynch Capital Corporation, as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties, and each Term Lender listed on
the signature pages hereto, to the Credit Agreement dated as of December 20,
2006 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”) among the U.S Borrower, Samsonite Europe
N.V., a corporation organized under the laws of Belgium (the “European Borrower”
and together with the U.S. Borrower, the “Borrowers”), the Administrative Agent,
KBC Bank N.V., as administrative agent (in such capacity, the “European Agent”)
for the European Secured Parties, the Lenders referred to therein, Goldman Sachs
Credit Partners L.P., as syndication agent and Deutsche Bank AG, New York
Branch, as documentation agent.  Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

WHEREAS, the U.S. Borrower has requested the establishment of $55,000,000 of
Incremental Term Loan Commitments and that the Term Lenders having such
Incremental Term Loan Commitments (the “Incremental Term Loan Lenders”) make
Incremental Term Loans to (i) consummate the Permitted Joint Venture
Acquisition, (ii) to repay certain outstanding Revolving Loans and (iii) to pay
related fees and expenses;

WHEREAS, in the case of the Permitted Joint Venture Acquisition, the proceeds of
the Incremental Term Loans will be used (i)(a) to make an intercompany loan to
one of the Permitted Joint Venture Holdcos in an amount equal to approximately
75% of the purchase price (the “Acquisition Debt”), (b) to provide credit
support for the Back-to Back Loan to be made by the Back-to-Back Lender by
either (1) depositing the Cash Collateral for the Back-to-Back Loan, (2)
purchasing the Back-to-Back Participation or (3) providing a combination of the
credit support described in clauses (i)(b)(1) and (i)(b)(2) herein, or (c)
providing a combination of the intercompany loan described in clause (i)(a) and
the credit support described in clause (i)(b); in each case to fund the portion
of the Permitted Joint Venture Acquisition consisting of the Acquisition Debt
and (ii) to fund the equity portion of the investment in the Permitted Joint
Venture Acquisition;

WHEREAS, the Incremental Term Loan Lenders have agreed to make the Incremental
Term Loans to the U.S. Borrower on the terms set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

Section 1.  Increase Joinder.  There is hereby established Incremental Term Loan
Commitments of $55,000,000 in the aggregate.  Each Incremental Term Loan Lender
with an Incremental Term Loan Commitment set forth on Schedule 1 hereto agrees
(i) that it shall be considered a Lender and a Term Lender for all purposes
under the Loan Documents and agrees to be bound by the terms thereof and (ii) to
make Incremental


--------------------------------------------------------------------------------


 

Term Loans to the U.S. Borrower in the amount of such Incremental Term Loan
Commitment on the date set forth in the Borrowing Request for Incremental Term
Loans delivered to the Administrative Agent no less than two days prior to such
proposed borrowing date.  The terms and provisions of the Incremental Term Loans
shall, except as set forth below, be identical to the Term Loans.  The aggregate
amount of all such Incremental Term Loans shall not exceed $55,000,000. The
Incremental Term Loan Commitments shall expire at 5:00 P.M., New York time on
the earlier of (i) the date requested for borrowing of the Incremental Term
Loans in the Borrowing Request and (ii) the date that is 15 Business Days after
the Increase Joinder Effective Date (as defined below).  The Incremental Term
Loans shall be repaid in installments on each Installment Payment Date,
commencing on September 30, 2007, in an aggregate amount equal to (i) $137,500,
on each March 31, June 30, September 30 and December 31 of each year, ending on
(and including) September 30, 2013 and (ii) $51,562,500, on the Term Loan
Maturity Date.  The U.S. Borrower shall use the proceeds of the Incremental Term
Loans as set forth in the first and second recitals to this Increase Joinder.

Section 2.  Representations and Warranties.  The U.S. Borrower represents and
warrants to the Incremental Term Loan Lenders as of the date hereof and the
Increase Joinder Effective Date that:


(A)           THE EXECUTION AND DELIVERY OF THIS INCREASE JOINDER BY THE U.S.
BORROWER HAS BEEN DULY AUTHORIZED.


(B)           NEITHER THE EXECUTION OR DELIVERY BY THE U.S. BORROWER OF THIS
INCREASE JOINDER, NOR COMPLIANCE BY IT WITH THE TERMS AND PROVISIONS HEREOF, (A)
REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER
ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT (I) SUCH AS HAVE BEEN OBTAINED OR
MADE AND ARE IN FULL FORCE AND EFFECT, (II) FILINGS NECESSARY TO PERFECT LIENS
CREATED BY THE LOAN DOCUMENTS AND (III) CONSENTS, APPROVALS, REGISTRATIONS,
FILINGS, PERMITS OR ACTIONS THE FAILURE TO OBTAIN OR PERFORM WHICH WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (B) WILL VIOLATE
THE ORGANIZATIONAL DOCUMENTS OF ANY COMPANY, (C) WILL VIOLATE ANY REQUIREMENT OF
LAW, (D) WILL VIOLATE OR RESULT IN A DEFAULT OR REQUIRE ANY CONSENT OR APPROVAL
UNDER ANY INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON ANY COMPANY OR
ITS PROPERTY, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY PAYMENT TO BE
MADE BY ANY COMPANY, EXCEPT FOR VIOLATIONS, DEFAULTS OR THE CREATION OF SUCH
RIGHTS THAT WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, AND (E) WILL RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY
PROPERTY OF ANY COMPANY, EXCEPT LIENS CREATED BY THE LOAN DOCUMENTS AND THE LIEN
CONTEMPLATED IN THE SECOND RECITAL WITH RESPECT TO THE CASH COLLATERAL SECURING
THE BACK-TO-BACK LOAN.


(C)           BEFORE AND AFTER GIVING EFFECT TO THIS INCREASE JOINDER, THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT AND IN THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT
THAT ANY REPRESENTATION AND WARRANTY THAT IS QUALIFIED AS TO “MATERIALITY” OR
“MATERIAL ADVERSE EFFECT” SHALL BE TRUE

2


--------------------------------------------------------------------------------



 

and correct in all respects) with the same effect as if then made (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects, as the case may be) as of such earlier date).


(D)           AT THE TIME OF AND AFTER GIVING EFFECT TO THIS INCREASE JOINDER,
NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


(E)           NEITHER THE EXECUTION, DELIVERY, PERFORMANCE OR EFFECTIVENESS OF
THIS INCREASE JOINDER WILL: (A) IMPAIR THE VALIDITY, EFFECTIVENESS OR PRIORITY
OF THE LIENS GRANTED PURSUANT TO ANY LOAN DOCUMENT, AND SUCH LIENS CONTINUE
UNIMPAIRED WITH THE SAME PRIORITY TO SECURE REPAYMENT OF ALL OF THE APPLICABLE
OBLIGATIONS, WHETHER HERETOFORE OR HEREAFTER INCURRED OR (B) REQUIRE THAT ANY
NEW FILINGS BE MADE OR OTHER ACTION TAKEN TO PERFECT OR TO MAINTAIN THE
PERFECTION OF SUCH LIENS OTHER THAN THE ACTIONS REQUIRED BY SECTION 3(H).

Section 3.  Conditions to Effectiveness.  This Increase Joinder shall become
effective on the date (the “Increase Joinder Effective Date”) on which each of
the following conditions is satisfied or waived:


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FROM EACH INCREMENTAL
TERM LOAN LENDER EITHER (I) A COUNTERPART OF THIS INCREASE JOINDER SIGNED ON
BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OR “.PDF” OF A SIGNED SIGNATURE
PAGE OF THIS INCREASE JOINDER) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS
INCREASE JOINDER;


(B)           EACH INCREMENTAL TERM LOAN LENDER OR THE ADMINISTRATIVE AGENT ON
ITS BEHALF SHALL HAVE RECEIVED, IF REQUESTED, ONE OR MORE NOTES PAYABLE TO THE
ORDER OF SUCH LENDER DULY EXECUTED BY THE U.S. BORROWER IN SUBSTANTIALLY THE
FORM OF EXHIBIT E-3 TO THE CREDIT AGREEMENT, EVIDENCING ITS INCREMENTAL TERM
LOANS;


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OFFICER’S
CERTIFICATE, DATED THE INCREASE JOINDER EFFECTIVE DATE AND SIGNED ON BEHALF OF
THE U.S. BORROWER BY A FINANCIAL OFFICER OF THE U.S. BORROWER, SUBSTANTIALLY IN
THE FORM OF EXHIBIT F TO THE CREDIT AGREEMENT, CONFIRMING COMPLIANCE WITH THE
CONDITIONS PRECEDENT SET FORTH IN SECTIONS 2.21(B) OF THE CREDIT AGREEMENT;


(D)           THE U.S. BORROWER SHALL HAVE PAID (I) TO THE ADMINISTRATIVE AGENT,
ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF CAHILL GORDON & REINDEL LLP,
COUNSEL FOR THE AGENTS) OF THE ADMINISTRATIVE AGENT AND (II) TO MERRILL LYNCH
CAPITAL CORPORATION, THE UNDERWRITING FEE SET FORTH IN THE FEE LETTER DATED AS
OF MARCH 19, 2007 AMONG THE U.S. BORROWER, MERRILL LYNCH CAPITAL CORPORATION AND
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED;

3


--------------------------------------------------------------------------------



 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH LOAN PARTY,
THE AUTHORIZATION OF THIS INCREASE JOINDER AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND ANY OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THIS INCREASE
JOINDER OR THE TRANSACTIONS CONTEMPLATED HEREBY, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL;


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, ON BEHALF OF
ITSELF, THE OTHER AGENTS AND THE LENDERS, A FAVORABLE WRITTEN OPINION, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, FROM EACH OF
MCGUIREWOODS LLP, COUNSEL TO THE U.S. BORROWER AND ALESSANDRI & COMPAÑÌA,
CHILEAN COUNSEL TO THE U.S. BORROWER, ANY PERMITTED JOINT VENTURE HOLDCOS AND
PERMITTED JOINT VENTURE ACQUISITION SUB;


(G)           AT THE TIME OF AND AFTER GIVING EFFECT TO THE INCREASE JOINDER, NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING;


(H)           THE U.S. COLLATERAL AGENT SHALL HAVE RECEIVED (X) A PLEDGE
AGREEMENT EXECUTED BY U.S. BORROWER IN FAVOR OF THE U.S. COLLATERAL AGENT
GOVERNED BY THE LAWS OF THE REPUBLIC OF CHILE, PLEDGING 65% OF THE EQUITY
INTERESTS IN THE PERMITTED JOINT VENTURE HOLDCO OWNED BY U.S. BORROWER IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE U.S. COLLATERAL AGENT TO SECURE THE
OBLIGATIONS AND (Y) A PLEDGE AGREEMENT EXECUTED BY U.S. BORROWER IN FAVOR OF THE
EUROPEAN COLLATERAL AGENT GOVERNED BY THE LAWS OF THE REPUBLIC OF CHILE,
PLEDGING 34% OF THE EQUITY INTERESTS IN THE PERMITTED JOINT VENTURE HOLDCO OWNED
BY U.S. BORROWER TO SECURE THE EUROPEAN OBLIGATIONS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE EUROPEAN COLLATERAL AGENT (IT BEING UNDERSTOOD
THAT SATISFACTION OF THIS CONDITION SHALL SATISFY THE OBLIGATIONS SET FORTH IN
SECTION 5.10(C) OF THE CREDIT AGREEMENT WITH REGARD TO THE PERMITTED JOINT
VENTURE ACQUISITION);


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT THE
U.S. BORROWER SHALL HAVE GIVEN NOTICE TO THE PBGC OF THE ENTERING INTO OF THE
INCREMENTAL FACILITY IN ACCORDANCE WITH THE TERMS OF THE PBGC AGREEMENT AND
SHALL HAVE RECEIVED CONFIRMATION FROM THE PBGC AS TO THE CORRECT AMOUNT OF THE
UNFUNDED PENSION LIABILITY UNDER THE PLANS TO BE SECURED UNDER THE LOAN
DOCUMENTS.  TO THE EXTENT THE AMOUNT OF SUCH UNFUNDED PENSION LIABILITY IS
DIFFERENT THAT WHAT IS CURRENTLY STATED IN THE LOAN DOCUMENTS, THE LOAN
DOCUMENTS SHALL HAVE BEEN AMENDED TO REFLECT THE NEW AMOUNT OF SUCH UNFUNDED
PENSION LIABILITY; AND


(J)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AT LEAST 2 DAYS
PRIOR TO THE INCREASE JOINDER EFFECTIVE DATE WRITTEN NOTICE FROM THE U.S.
BORROWER SETTING FORTH THE DATE ON WHICH THE U.S. BORROWER REQUESTS THE
INCREMENTAL TERM LOAN COMMITMENT TO TAKE EFFECT.


SECTION 4.  COVENANT.  IF THE PERMITTED JOINT VENTURE ACQUISITION SHALL NOT HAVE
BEEN CONSUMMATED WITHIN 4 BUSINESS DAYS OF THE INCREASE JOINDER EFFECTIVE DATE
(SUCH DATE, THE “REFUND DATE”), THE U.S. BORROWER SHALL REFUND THE ENTIRE
PRINCIPAL

4


--------------------------------------------------------------------------------



 

amount of the Incremental Term Loans made pursuant to Section 1 of this Increase
Joinder to the Incremental Term Loan Lenders within 1 Business Day of the Refund
Date, it being understood that any such refund of the Incremental Term Loans on
the Refund Date shall be deemed to result from a failure to satisfy a condition
to the making of the Incremental Term Loans and shall not be treated as a
prepayment made pursuant Section 2.05 of the Credit Agreement.

Section 5.  Expenses.  U.S. Borrower agrees to reimburse the Administrative
Agent for its and the other Agents’ reasonable out-of-pocket expenses incurred
by them in connection with this Increase Joinder, including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Agents.

Section 6.  Counterparts.  This Increase Joinder may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument.  Delivery
of an executed counterpart of a signature page of this Increase Joinder by
facsimile transmission or by email in Adobe “.pdf” format shall be effective as
delivery of a manually executed counterpart hereof.

Section 7.  Applicable Law.  THIS INCREASE JOINDER SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 8.  Headings.  The headings of this Increase Joinder are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 9.  Effect of Increase Joinder.  Except as expressly set forth herein,
this Increase Joinder shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Agents under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  The parties hereto expressly acknowledge
that it is not their intention that this Increase Joinder or any of the other
Loan Documents executed or delivered pursuant hereto constitute a novation of
any of the obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, but a modification thereof pursuant to the
terms contained herein.  As of the Increase Joinder Effective Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder”, “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Increase Joinder
and the Credit Agreement shall be read together and construed as a single
instrument.  Each of the table of contents and lists of Exhibits and Schedules
of the Credit Agreement shall be

5


--------------------------------------------------------------------------------


 

amended to reflect the changes made in this Increase Joinder as of the Increase
Joinder Effective Date.  This Increase Joinder shall constitute a Loan Document.


SECTION 10.  ACKNOWLEDGEMENT AND AFFIRMATION.  EACH U.S. SUBSIDIARY GUARANTOR
HEREBY (I) EXPRESSLY ACKNOWLEDGES THE TERMS OF THE CREDIT AGREEMENT AS AMENDED
HEREBY, (II) RATIFIES AND AFFIRMS AFTER GIVING EFFECT TO THIS INCREASE JOINDER 
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS (INCLUDING GUARANTEES AND SECURITY
AGREEMENTS) EXECUTED BY SUCH U.S. SUBSIDIARY GUARANTOR AND (III) AFTER GIVING
EFFECT TO THIS INCREASE JOINDER, ACKNOWLEDGES RENEWS AND EXTENDS ITS CONTINUED
LIABILITY UNDER ALL SUCH LOAN DOCUMENTS AND AGREES SUCH LOAN DOCUMENTS REMAIN IN
FULL FORCE AND EFFECT.

[signature pages follow]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Increase Joinder to be
duly executed as of the date first above written.

 

SAMSONITE CORPORATION,

 

   as the U.S. Borrower

 

 

 

 

By:

/s/ Richard H. Wiley

 

 

Name:  Richard H. Wiley

 

 

Title:   CFO, Treasurer and Secretary

 

 

SAMSONITE EUROPE N.V.,

 

   as the European Borrower

 

 

 

 

By:

/s/ Arne Borrey

 

 

Name:  Arne Borrey

 

 

Title:    Managing Director

 

For purposes of Section 10 only:

 

 

 

 

C.V. HOLDINGS, INC.

 

SAMSONITE COMPANY STORES, INC.

 

DIRECT MARKETING VENTURES, INC.

 

SAMSONITE HOLDINGS INC.

 

ASTRUM R.E. CORP.

 

SAMSONITE PACIFIC LTD.

 

GLOBAL LICENSING COMPANY, LLC

 

MCGREGOR II, LLC

 

JODY APPAREL II, LLC

 

SHELF HOLDINGS, INC.

 

SHELF ACQUISITION, INC.,

 

    each as a U.S. Subsidiary Guarantor

 

 

By:

/s/ Richard H. Wiley

 

 

Name:

Richard H. Wiley

 

 

Title:

President, CFO, Secretary
and Treasurer, as the case may be

 


--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL CORPORATION,

 

    as Administrative Agent.

 

 

 

 

By:

/s/ Don Burkitt

 

 

Name:  Don Burkitt

 

 

Title:    Vice President

 


--------------------------------------------------------------------------------


 

 

MERRILL LYNCH CAPITAL CORPORATION,

 

   as the Incremental Term Loan Lender

 

 

 

 

By:

/s/ Don Burkitt

 

 

Name:  Don Burkitt

 

 

Title:    Vice President

 


--------------------------------------------------------------------------------


SCHEDULE I

INCREMENTAL TERM LOAN COMMITMENTS

Term Lender

 

Incremental Term Loan Commitment

 

Merrill Lynch Capital Corporation

 

$55,000,000

 

 


--------------------------------------------------------------------------------